ARNOLD, Judge.
G.S. 110432(a) decides this action. That statute states:
In lieu of or in conclusion of any legal proceeding instituted to establish paternity, the written acknowledgment of paternity executed by the putative father of the dependent child when accompanied by a written affirmation of paternity executed and sworn to by the mother of the dependent child and filed with and approved by a judge of the district court in the county where the mother of the child resides or is found, or in the county where the putative father resides or is found, or in the county where the child resides or is found shall have the same force and effect as a judgment of that court; and a written agreement to support said child by periodic payments . . . when acknowledged as provided herein, filed with, and approved by a judge of the district court at any time, shall have the same force and effect as an order of support entered by that court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such case.
In October 1978, the defendant executed a written acknowledgment of paternity and a written voluntary support agreement. The plaintiff affirmed the fact that she and the defendant were the parents of the child. All of these documents were approved by a district court judge. Thus, the statute was complied with and the 1978 documents were a determination of the paternity question. See also, 3 R. Lee, N.C. Family Law § 251 (4th ed. 1981).
Because the 1978 proceedings determined the paternity question, the trial judge in the 1980 order had no authority to dismiss Guilford County’s show cause action without prejudice. See Durham County v. Riggsbee, 56 N.C. App. 744, 745, 289 S.E. 2d 579, 579 (1982). As a result, the 12 July 1982 order that is the subject of this appeal was erroneously entered. There is no evidence in the record to support the finding of fact that a full hearing on the paternity issue was conducted at the 1980 hearing.
*384Because the July 1982 order incorrectly relied on the erroneous April 1980 order, we reverse it.
Judges Webb and Braswell concur.